                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                  Plaintiff,             )                 8:18CR297
                                         )
     vs.                                 )
                                         )
BRITTANY NEWTON,                         )                  ORDER
                                         )
                  Defendant.             )


     Pursuant to the hearing held on September 27, 2019:

     IT IS ORDERED that the unopposed Motion to Continue Trial [28] is granted, as
     follows:

     1. The jury trial now set September 30, 2019, is continued to December 2,
        2019.

     2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
        justice will be served by granting this continuance and outweigh the interests
        of the public and the defendant in a speedy trial. Any additional time arising
        as a result of the granting of this motion, that is, the time between today’s
        date and December 2, 2019, shall be deemed excludable time in any
        computation of time under the requirement of the Speedy Trial Act. Failure to
        grant a continuance would deny counsel the reasonable time necessary for
        effective preparation, taking into account the exercise of due diligence. 18
        U.S.C. § 3161(h)(7)(A) & (B)(iv).

     3. No further continuances will be granted without a hearing before the
        undersigned magistrate judge.


     DATED: September 27, 2019.

                                      BY THE COURT:


                                      s/ Susan M. Bazis
                                      United States Magistrate Judge
